—Order and judgment (one paper), Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered April 14, 1999, which granted plaintiffs motion to vacate a post-judgment stipulation of settlement and reinstate the judgment, unanimously affirmed, with costs.
The motion court properly found defendants to be in material breach of the parties’ stipulation of settlement by reason of their not having made the payments specified therein within a reasonable time of the date of the stipulation, and thereupon properly exercised its discretion by vacating the stipulation and reinstating the judgment. Concur — Sullivan, P. J., Rosenberger, Ellerin, Lerner and Friedman, JJ.